Case 3:17-cv-00072-NKM-JCH Document 825 Filed 08/07/20 Page 1 of 1 Pageid#: 13591

                                                                                         08/07/2020

                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division

   ELIZABETH SINES et al.,                    )
        Plaintiffs,                           )       Civil Action No. 3:17-cv-00072
                                              )
         v.                                   )       ORDER
                                              )
  JASON KESSLER et al.,                       )       By:    Joel C. Hoppe
            Defendants.                       )              United States Magistrate Judge

         This matter is before the Court on Plaintiffs’ motion to quash subpoenas issued to non-

  parties Hutton Marshall and Joshua Lefebvre by several Defendants. ECF No. 794. As it appears

  that a negotiated agreement has been reached and the subpoenas withdrawn, see ECF Nos. 805,

  806, 807, the motion to quash is hereby DENIED AS MOOT.

         It is so ORDERED.

                                                      ENTER: August 7, 2020



                                                      Joel C. Hoppe
                                                      U.S. Magistrate Judge
